 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
            ANTHONY D DAVIS,
 8                                                        CASE NO. 3:19-CV-05192-RJB-JRC
                                  Petitioner,
 9                                                        ORDER ADOPTING REPORT AND
                   v.                                     RECOMMENDATION
10
            RON HAYNES,
11
                                  Respondent.
12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
14
     record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 19).
16
            (2)    The petition (Dkt. 17) is dismissed without prejudice as successive, and a
17                 certificate of appealability shall not be issued.

18          (3)    All pending motions (Dkts. 4, 7, 9, 11, 12, 13, 14, 18) are denied without
                   prejudice.
19
            DATED this 28th day of May, 2019.
20

21

22
                                         A
                                         ROBERT J. BRYAN
23                                       United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
